Citation Nr: 0941593	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an immune system 
disorder, to include chronic anemia and leukopenia.  

2.  Entitlement to service connection for fibromyalgia and 
chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for an immune system 
disorder, to include chronic anemia and leukopenia, and 
fibromyalgia and chronic fatigue syndrome.  The Veteran 
testified before the Board in September 2006.  The Board 
remanded these claims for additional development in May 2007.  
In January 2009, the Board requested an independent medical 
opinion from a hematologist.    


FINDINGS OF FACT

1.  The Veteran's diagnosed immune system disorder (chronic 
anemia) first manifested during her service.  

2.  The Veteran's diagnosed fibromyalgia and chronic fatigue 
syndrome first manifested years after service and are not 
shown to be related to her service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  The Veteran's current immune system disorder (chronic 
anemia) was incurred in or aggravated by her active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).  

2.  The Veteran's current fibromyalgia and chronic fatigue 
syndrome were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including anemia, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's fibromyalgia and chronic fatigue syndrome, however, 
are not conditions subject to presumptive service connection.     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

Immune System Disorder, To Include Chronic Anemia and 
Leukopenia

The Veteran's service medical records reveal that in July 
1987, a few days prior to separation, she was diagnosed with 
borderline anemia and rule out anemia.  The Veteran's post-
service VA and private medical records show that she has a 
current diagnosis of chronic anemia.  Specifically, VA and 
private medical records dated from August 1989 to June 2009 
show that the Veteran received intermittent treatment for 
chronic microcytic anemia, chronic leukopenia, and 
neutropenia.

Diagnostic Code (DC) 7700 provides ratings for hypochromic-
microcytic and megaloblastic anemia, such as iron deficiency 
and pernicious anemia.  DC 7700 provides a 0 percent rating 
when hemoglobin is 10 grams/100 millileters or less, 
asymptomatic.  A 10 percent rating is warranted when 
hemoglobin is 10 grams/100 millileters or less, with findings 
such as weakness, easy fatigability, or headaches.  DC 7700 
provides a 30 percent rating when hemoglobin is 8 grams/100 
milliliters or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  The next higher rating of 70 percent is for 
assignment if the hemoglobin is 7 grams/100 milliliters or 
less, with findings such as dyspnea on mild exertion, 
cardiomegaly, tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months).  The maximum 
100 percent rating is for assignment when the hemoglobin is 5 
grams/100 milliliters or less, with findings such as high 
output congestive heart failure or dyspnea at rest.  
38 C.F.R. § 4.117, DC 7700 (2009).  

In a July 1987 service medical record, the Veteran's blood 
analysis results showed that she had 3.4 white blood count, 
10.8 hemoglobin, and 32.2 hematocrit.  On VA examination in 
January 1988, the Veteran was found to have a blood disorder 
and was noted to have light-headedness and weakness.  The 
Veteran had complaints consistent with a 10 percent rating 
though her hemoglobin was 11.7.  Therefore, the Board find 
that her disorder did not manifest to a compensable degree 
within the year following separation from service.  However, 
there is evidence indicating that the disorder first 
manifested in service.  Subsequent to service, private 
physicians have opined that her anemia first manifested in 
service.  The evidence shows a continuity of complaint and 
symptomatology of weakness and fatigue since the Veteran's 
service.  Resolving all doubt in favor of the Veteran, the 
Board finds that the evidence shows that it is at least as 
likely as not that her anemia most likely began during her 
service and therefore, service connection is warranted.

Resolving all reasonable doubt in favor of the Veteran, the 
Board concludes that the Veteran's anemia first manifested 
during her service.  Therefore, service connection for anemia 
must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Fibromyalgia and Chronic Fatigue Syndrome 

Service medical records are negative for any complaints or 
treatment for fibromyalgia or chronic fatigue syndrome.  On 
separation examination in June 1987, the Veteran made no 
complaints of fatigue or muscle pain, and she was not 
diagnosed with fibromyalgia or chronic fatigue syndrome.  
Since the Veteran was not diagnosed with fibromyalgia or 
chronic fatigue syndrome at separation and there were no 
recorded complaints during approximately four years of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
fibromyalgia and chronic fatigue syndrome.  38 C.F.R. 
§ 3.303(b).

The first post-service evidence of fibromyalgia and chronic 
fatigue syndrome is a May 1990 VA medical report where the 
Veteran complained of feeling fatigued and having pain below 
the ribs in her right low back.  She also stated that she 
sometimes felt short of breath, weak, dizzy, faint, nauseous, 
dehydrated, and debilitated.  

Post-service VA and private medical reports dated from May 
1990 to January 2007 show that the Veteran received 
intermittent treatment for fibromyalgia, chronic fatigue 
syndrome, myasthenia, polymyalgia, myalgia rheumatica, joint 
pains, and polyarthralgia.  

In support of her claim, the Veteran submitted lay statements 
from her relatives dated in April 1995, May 1995, May 2000, 
and July 2000.  These statements indicate that the Veteran 
often experienced fatigue and pain in her body that prevented 
her from taking walks, doing chores, or going up the stairs.  
The Veteran had to have her leg, back, and hands massaged.  
She was observed to lack energy and to have lost a lot of 
weight.  The Veteran's relatives also noticed that she became 
allergic to many different scents and was sensitive to loud 
noises.  

The Veteran's private physician submitted medical opinions 
dated in February 2000, May 2000, July 2000, May 2002, and 
June 2002.  The physician stated that he had treated the 
Veteran since October 1999.  The physician reported that one 
of her military duties had been arms repair and that she had 
used dry cleaning solvents to clean the weapons.  The 
physician stated that she had also been exposed to asbestos 
during service.  The physician found that the Veteran had 
developed multiple chemical and environmental sensitivities 
that were incited by her exposure to chemicals in the 
military.  The physician also opined that the Veteran's 
chronic fatigue syndrome with fibromyalgia was indicative of 
classic Gulf War illness and most likely due to the chemicals 
that she was exposed to during her period of service.  

An August 2000 Social Security Administration decision found 
that the Veteran was considered disabled due to her 
fibromyalgia, anemia, and a personality disorder.  

On VA examination in July 2002, the Veteran reported being 
exposed to benzene during service while working in an armory 
position.  Regarding her chronic fatigue syndrome, she 
complained that she had an acute onset of the condition in 
1990 and had subsequently continued to experience low-grade 
fever, palpable cervical and axillary lymph nodes, general 
muscle aches and pains, fatigue, sleep disturbances, 
headaches, and migratory joint pain.  The examiner noted that 
the Veteran had well-documented neuropsychological symptoms 
in her file.  The Veteran stated that she had no stamina or 
appetite.  She reported that she had rheumatoid arthritis and 
that she had had a positive Lyme titer, but the examiner 
noted that the medical records show that the Veteran was 
currently negative for rheumatic condition and Lyme disease.  
The Veteran asserted that stress, heat, weather, and mold 
precipitated her primary lack of ability to carry out any 
activities.  She stated that prayer, drinking water, and 
occasional exercise alleviated her symptoms.  The examiner 
observed that the Veteran had been diagnosed with depression, 
schizoaffective disorder, and borderline personality 
disorder, but that she would not accept or seek treatment for 
any of those diagnoses.  Examination revealed that the 
Veteran was 12 pounds underweight.  Her condition of fatigue, 
muscle aches and pains, and general discomfort was 
continuous, active, and involved all of her musculoskeletal 
areas.  Every joint that was palpated was tender, but no 
joints were swollen, adenomatous, or indurated.  The Veteran 
had full muscle strength, full range of motion, and a normal 
neurological examination.  The examiner reviewed the entire 
claims file as well as 156 articles of medical literature in 
rendering her opinion.  She opined that it was not as likely 
as not that the Veteran's chronic fatigue syndrome was 
related to her in-service benzene exposure because there was 
no recorded medical evidence that there was an association 
between benzene exposure and chronic fatigue syndrome.  
Regarding the Veteran's fibromyalgia, the examiner similarly 
found that a review of the medical literature revealed no 
connection between benzene exposure and fibromyalgia.  She 
stated that the literature showed a connection between 
benzene exposure and bone marrow suppression, but because the 
Veteran's bone marrow biopsy was negative, it was not likely 
as not that the Veteran's fibromyalgia was related to any in-
service benzene exposure.  

The Veteran testified before the Board at a travel board 
hearing in September 2006.  Testimony revealed, in pertinent 
part, that the first diagnosis of the Veteran's fibromyalgia 
had been made in May 1994.  The Veteran testified that she 
began experiencing increasing weakness, pain, and fatigue.  
She reported feeling arthritic types of pains in her body 
that caused her to stop working.  She stated that she had 
been forced to crawl at times because she could not maintain 
herself in an upright position due to the additional fatigue 
she had been experiencing.  She testified that she had 
already been suffering from low energy and fatigue prior to 
being diagnosed with Lyme disease in 1991 or 1992.  She 
reported that her private physicians had found a connection 
between her fibromyalgia and the exposure to benzene that she 
had in service.  

The Board requested an independent medical opinion from a 
hematologist in January 2009 to resolve the issue of whether 
the Veteran's disabilities were due to her benzene exposure 
in service.  In a February 2009 letter, a hematologist stated 
that he had reviewed the Veteran's entire claims file in 
detail and that his opinion was that it was unlikely that 
there was any association between the Veteran's benzene 
exposure and fibromyalgia and chronic fatigue syndrome.  He 
explained that there was no known connection between benzene 
exposure and fibromyalgia and chronic fatigue syndrome.  He 
also noted that the Veteran's service medical records showed 
repeated visits for medical care related to viral type 
infection and recurring joint disorders but that there were 
no documented bacterial infections.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board is inclined to place less probative value on the 
February 2000, May 2000, July 2000, May 2002, and June 2002 
private medical opinions.  While the physician found that the 
Veteran's fibromyalgia and chronic fatigue syndrome were 
related to her benzene exposure during service, the opinion 
appeared to have been based primarily upon a history provided 
by the Veteran, rather than upon a review of the evidence of 
record.  The filtering of the Veteran's account of her 
medical condition through a physician does not transform the 
account into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The Board also finds that the 
opinion was not supported by adequate rationale, as no 
explanation was given as to what the association was between 
benzene exposure and fibromyalgia and chronic fatigue 
syndrome.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board 
is not bound to accept medical opinions that are unsupported 
by the medical evidence or based upon an inaccurate factual 
background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993).

The Board assigns greater weight to the July 2002 VA medical 
opinion and February 2009 independent medical opinion.  In 
placing greater weight on the July 2002 and February 2009 
opinions, the Board notes that both examiners made a thorough 
review of the claims file, the VA examiner conducted a 
comprehensive examination of the Veteran, and both examiners 
provided a rationale for the opinions, with citations to 
relevant medical research.  In forming the opinions, the 
examiners cited medical literature in explaining that there 
was no known association between benzene exposure and 
fibromyalgia and chronic fatigue syndrome.  Some factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the Veteran's 
history, and the thoroughness and detail of the opinion.  
Prejean v. West, 13 Vet. App. 444 (2000).  The Board 
accordingly finds the July 2002 VA medical opinion and the 
February 2009 independent medical opinion to be the most 
probative and persuasive as to whether the Veteran's 
fibromyalgia and chronic fatigue syndrome were related to 
service because the examiners based the opinions on a 
comprehensive review of the claims file, a thorough 
examination of the Veteran, and adequate rationale.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the Veteran's 
current fibromyalgia and chronic fatigue syndrome.  There is 
no competent medical opinion of record relating the Veteran's 
fibromyalgia and chronic fatigue syndrome to her service or 
any event in service.  In addition, presumptive service 
connection for fibromyalgia and chronic fatigue syndrome is 
not warranted because these conditions are not subject to 
presumptive service connection.

The Veteran and her relatives contend that her current 
fibromyalgia and chronic fatigue syndrome are related to her 
active service.  However, as laypersons, they are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and her relatives are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran and her relatives can testify to that which they are 
competent to observe, such as pain in the body and fatigue, 
but they are not competent to provide a medical diagnosis for 
any fibromyalgia and chronic fatigue syndrome or to relate 
any fibromyalgia and chronic fatigue syndrome medically to 
the Veteran's service.

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's fibromyalgia and chronic 
fatigue syndrome developed in service or are due to any event 
or injury in service.  Therefore, the Board concludes that 
the fibromyalgia and chronic fatigue syndrome were not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2001; a rating 
decision in October 2002; a statement of the case in January 
2005; and supplemental statements of the case in May 2005 and 
January 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for chronic anemia is granted.  

Service connection for fibromyalgia and chronic fatigue 
syndrome is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


